       Case 5:20-cv-05799-LHK Document 206 Filed 09/23/20 Page 1 of 5



 1   JEFF LANDRY                                       BENBROOK LAW GROUP, P.C.
      ATTORNEY GENERAL OF LOUISIANA                    BRADLEY A. BENBROOK (CA 177786)
 2   JOSEPH S. ST. JOHN (pro hac vice pending)         STEPHEN M. DUVERNAY (CA 250957)
      Deputy Solicitor General                         400 Capitol Mall, Suite 2530
 3   LOUISIANA DEPARTMENT OF JUSTICE                   Sacramento, CA 95814
     1885 N. Third Street                              Tel: (916) 447-4900
 4   Baton Rouge, LA 70804                             brad@benbrooklawgroup.com
     Tel: (225) 485-2458                               steve@benbrooklawgroup.com
 5   stjohnj@ag.louisiana.gov@ag.louisiana.gov         Counsel for State Intervenors
     Attorney for the State of Louisiana
 6
     LYNN FITCH
 7    ATTORNEY GENERAL OF MISSISSIPPI
     KRISSY C. NOBILE (pro hac vice forthcoming)
 8    Deputy Solicitor General
     OFFICE OF MISSISSIPPI ATTORNEY
 9    GENERAL LYNN FITCH
     P.O. Box 220
10   Jackson, MS 39205
     Tel: (601) 359-3680
11   krissy.nobile@ago.ms.gov
     Attorney for the State of Mississippi
12

13                               UNITED STATES DISTRICT COURT

14                            NORTHERN DISTRICT OF CALIFORNIA

15                                        SAN JOSE DIVISION

16
     NATIONAL URBAN LEAGUE et al                   No. 5:20-cv-05799-LHK
17
                                                   NOTICE OF MOTION AND MOTION TO
18                     Plaintiffs,                 SHORTEN TIME AND TO EXPEDITE
                                                   BY STATES OF LOUISIANA AND
19          v.                                     MISSISSIPPI
20   WILBUR L. ROSS et al,                         Judge: Hon. Lucy H. Koh
                                                   Location: San Jose Courthouse, Courtroom 8
21                     Defendants.
                                                   Action Filed: Aug. 18, 2020
22

23

24

25

26

27

28
                                                   1
              STATE INTERVENORS’ MOTION TO SHORTEN RESPONSE TIME AND TO EXPEDITE
       Case 5:20-cv-05799-LHK Document 206 Filed 09/23/20 Page 2 of 5



 1   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 2           PLEASE TAKE NOTICE that pursuant to Local Rule 6-3, the States of Louisiana and

 3   Mississippi (collectively, “State Intervenors”) respectfully move to shorten the response time to their

 4   Motion to Intervene (ECF 204) to make any opposition due no later than 5 p.m. on September 24,

 5   2020. State Intervenors further request that the Court rule on their Motion to Intervene promptly

 6   thereafter. In support thereof, the State Intervenors state:

 7           1.       Louisiana and Mississippi are sovereign States that have significant protectable

 8   interests in connection with the census, including the size of their Congressional delegations,

 9   proportionate allocation of limited federal resources, and the Equal Protection rights of their citizens.

10           2.       On September 5, 2020, the Court granted Plaintiffs’ motion for a temporary

11   restraining order until a September 17, 2020, hearing on Plaintiffs’ motion for a preliminary

12   injunction. Order (ECF 84) (“TRO”). That TRO enjoined the federal defendants from implementing

13   their current plan for the census, id. at 6-7, which would have reallocated Census Bureau resources to

14   jurisdictions like Louisiana and Mississippi that are lagging in enumeration, then ceased data

15   collection on or about September 30, 2020, see Fontenot Decl. (ECF 81-1) ¶¶ 95-97, 100; St. John

16   Decl. Exhs. 10, 12, & 13 (ECF 204-11, 204-13, 204-14).

17           3.       If census data collection is extended beyond September 30, “the Census Bureau

18   would be unable to meet its statutory deadlines to produce apportionment counts prior to December

19   31, 2020 and redistricting data prior to April 1, 2021.” (ECF 81-1) at ¶ 100. Like other states,

20   Louisiana and Mississippi would suffer additional harms from that delay as their own redistricting

21   and reapportionment procedures are delayed. A morass of litigation will likely follow.

22           4.       Nevertheless, on September 17, this Court continued a previously-set preliminary

23   injunction hearing to September 22, 2020, and extended its TRO until “until the Court issues its

24   decision on the preliminary injunction motion or through September 24, 2020, whichever is sooner.”

25   Order (ECF 142) (“TRO Extension”) at 3. The TRO Extension also made clear that the federal

26   Defendants were not adequately representing the Intervenor States’ interests in prompt resolution of

27   this case. See id. at 13-17.

28
                                                         2
                  STATE INTERVENORS’ MOTION TO SHORTEN RESPONSE TIME AND TO EXPEDITE
       Case 5:20-cv-05799-LHK Document 206 Filed 09/23/20 Page 3 of 5



 1           5.      The Louisiana Attorney General’s Office first learned of this litigation, the TRO, and

 2   the TRO Extension on the afternoon of September 17, 2020. See St. John Decl. ¶ 1.

 3           6.      Louisiana believed it needed to intervene to protect its interests, but recognized that

 4   drafting a Proposed Answer to Plaintiffs’ 370 paragraph Amended Complaint, as required by Fed. R.

 5   Civ. P. 24, would require significant time. St. John Decl. ¶ 2. Louisiana accordingly retained local

 6   counsel and appeared on September 17, 2020, Notice of Appearance (ECF 144), then filed a Notice

 7   of Intent to Intervene (ECF 146) (“Notice of Intent”) on the morning of September 18, i.e., less than

 8   24 hours after the Court entered the TRO Extension. The Notice of Intent identified in general

 9   terms Louisiana’s interests, the harms this litigation poses to those interests, and Louisiana’s intent to

10   intervene.

11           7.      During the September 22, 2020, preliminary injunction hearing, the Court stated it

12   intended to rule on Plaintiffs’ motion for a preliminary injunction within 24 to 48 hours. The Court

13   expressly noted the likelihood of expedited appellate proceedings.

14           8.      After the preliminary injunction hearing, counsel for Louisiana emailed counsel for

15   the parties:

16           As previously indicated, the State of Louisiana, potentially joined by other States,
             intends to intervene in the above-captioned matter. In view of the district court’s
17           stated intent to issue a ruling within 48 hours, Louisiana contemplates filing its
             motion tomorrow morning. Louisiana will also move for expedited action and – to
18           the extent any party opposes – a shortened response time of 24 hours. Please let me
             know your position by 08:00 a.m. Central tomorrow, September 23, 2020.
19
     St. John Decl. Exh. 1.
20
             9. Counsel for Defendants responded at 7:40 a.m. Central Time:
21
             Defendants consent, but respectfully urge the Court not to delay resolution of
22           Plaintiffs’ motion for a preliminary injunction.
23   St. John Decl. Exh. 1.
24           10.     Counsel for Plaintiffs delayed responding until 10:45 a.m. Central Time, and they

25   demanded wholly irrelevant information such as “who at the Louisiana Governor’s office you’ve

26   been in touch with, along with those folks at other states you have reached out to” before meeting

27   and conferring. St. John Decl. Exh. 1. Counsel for Plaintiffs did not provide a position on Louisiana’s

28   contemplated motions. See id.
                                                         3
                  STATE INTERVENORS’ MOTION TO SHORTEN RESPONSE TIME AND TO EXPEDITE
       Case 5:20-cv-05799-LHK Document 206 Filed 09/23/20 Page 4 of 5



 1           11.     Thereafter, Louisiana, joined by Mississippi, moved to intervene at approximately

 2   noon Pacific Time on September 23, 2020. Motion to Intervene (ECF 204).

 3           12.     Counsel for Louisiana then again emailed counsel for Plaintiffs seeking their position

 4   on a motion to shorten response time and to expedite, and offered to meet-and-confer via telephone.

 5   St. John Decl. Exh. 1. Plaintiffs did not respond. St. John Decl. ¶ 5.

 6           13.     As detailed in State Intervenors’ Motion to Intervene and under Plaintiffs’ allegations,

 7   State Intervenors have been and are being irreparably harmed by the TRO and TRO Extension

 8   because Census Bureau resources are being diverted to other jurisdictions, despite the lagging

 9   enumeration in Louisiana and Mississippi and their significant hard-to-count populations. State

10   Intervenors will be further harmed by any preliminary injunction.

11           14.     Although intervention at the appellate stage is permissible, the standard is demanding.

12   See, e.g., Peruta v. Cnty. of San Diego, 824 F.3d 919, 940 (9th Cir. 2016) (en banc); Bates v. Jones, 127 F.3d

13   870, 873 (9th Cir. 1997). State Intervenors seek a shortened response time and expedited resolution

14   of their Motion to Intervene to ensure they can participate in the expedited appellate proceedings

15   that this Court noted are likely to follow any preliminary injunction.

16           15.     State Intervenors have not previously requested any time modifications in this case.

17   The requested time modification should not have any effect on other aspects of this case.

18                                                CONCLUSION

19
             Federal Courts have recognized the interest of States in the census and have accordingly
20
     permitted States to intervene in disputes over the census. See, e.g., Utah v. Evans, 536 U.S. 452, 459
21
     (2002). To ensure that Louisiana and Mississippi can protect their interests and participate in any
22
     expedited appellate proceedings, they respectfully request that this Court make any response to their
23
     Motion to Intervene due no later than 5 p.m. Pacific Time on September 24, 2020, and rule on that
24
     motion promptly thereafter.
25

26

27

28
                                                           4
                STATE INTERVENORS’ MOTION TO SHORTEN RESPONSE TIME AND TO EXPEDITE
       Case 5:20-cv-05799-LHK Document 206 Filed 09/23/20 Page 5 of 5



 1   Dated: September 23, 2020            Respectfully submitted,

 2                                        BENBROOK LAW GROUP, P.C.
 3                                        /s/ Bradley A. Benbrook
                                          _______________________________
 4                                        BRADLEY A. BENBROOK (CA 177786)
                                          STEPHEN M. DUVERNAY (CA 250957)
 5                                        BENBROOK LAW GROUP, P.C.
                                          400 Capitol Mall, Suite 2530
 6                                        Sacramento, CA 95814
                                          Tel: (916) 447-4900
 7                                        brad@benbrooklawgroup.com
                                          steve@benbrooklawgroup.com
 8
                                          Counsel for State Intervenors
 9

10                                        JEFF LANDRY
                                           ATTORNEY GENERAL               OF LOUISIANA
11
                                          /s/ Joseph S. St. John
12                                        ________________________________
                                          JOSEPH S. ST. JOHN (pro hac vice pending)
13                                         Deputy Solicitor General
                                          LOUISIANA DEPARTMENT OF JUSTICE
14                                        1885 N. Third Street
                                          Baton Rouge, LA 70804
15                                        Tel: (225) 326-6766
                                          stjohnj@ag.louisiana.gov
16
                                          Attorney for the State of Louisiana
17

18                                        LYNN FITCH
                                           ATTORNEY GENERAL OF MISSISSIPPI
19
                                          /s/ Krissy C. Nobile
20                                        ________________________________
                                          KRISSY C. NOBILE (pro hac vice forthcoming)
21                                         Deputy Solicitor General
                                          OFFICE OF MISSISSIPPI ATTORNEY
22                                         GENERAL LYNN FITCH
                                          P.O. Box 220
23                                        Jackson, MS 39205
                                          Tel: (601) 359-3680
24                                        krissy.nobile@ago.ms.gov
25                                        Attorney for the State of Mississippi
26

27

28
                                              5
              STATE INTERVENORS’ MOTION TO SHORTEN RESPONSE TIME AND TO EXPEDITE
